DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 11, 17 – 25 is/are rejected under 35 U.S.C. 102(a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2015/112118 A1 (cited in the IDS submitted in the parent case, hereunder Lee).
With respect to independent claim 1, Lee teaches in Fig. 1 an x-ray-based as disclosed in paragraph [0017] cased wellbore tubing and casing imaging tool as disclosed in paragraph [0037], said tool comprising:
a shield 22; see paragraph [0017]  to define the output form of the produced x-rays 16; 
 as disclosed in paragraph [0032] imaging detector array 30; 
a parallel hole collimator as shown in Fig. 3C format in one direction that is formed as a pinhole in another direction;
Sonde-dependent electronics as disclosed in paragraph [0032] in order to obtain images, Lee should have this limitation or obvious to have this limitation in order to perform automated well-logging and obtain image; and a plurality of tool logic electronics in order to generate image, Lee should have this limitation or obvious in order to perform automated well-logging;  and PSUs since x-ray tubes is disclosed in paragraph [0017] and PMT in paragraph [0019], Lee should have this limitation.
With respect to independent claim 17, Lee teaches in Fig. 1 a method of using an x-ray-based cased wellbore tubing and casing imaging tool, said method comprising:
producing x-rays via 16 in a shaped output;
measuring via 18a,18b the intensity of backscatter x-rays returning from materials surrounding a wellbore as disclosed in paragraph [0035];
determining an inner and an outer diameter as disclosed in paragraph [0004] of tubing or casing from the backscatter x-rays; and
converting image data as disclosed in paragraph [0037] from said detectors into consolidated images of the tubing or casing.
With respect to dependent claims 2 and 18, in Fig. 2 Lee teaches wherein said imaging detector comprises a two-dimensional per-pixel collimated imaging detector arrays, wherein the imaging array is one pixel wide and multiple pixels long.
With respect to dependent claims 3 and 19, in Fig. 1 Lee teaches wherein said imaging detectors comprise two sets 18a, 18b of two-dimensional per-pixel collimated imaging detector arrays.
With respect to dependent claims 4 and 20, in Fig. 2A Lee teaches wherein said imaging detectors comprise a plurality of two-dimensional per-pixel collimated imaging detector arrays.
With respect to dependent claims 5 and 21, Lee teaches wherein the images contain spectral information to inform characteristics of any wellbore materials see paragraph [0004]  or debris.
With respect to dependent claim 6, Lee teaches wherein said shield further comprises tungsten see paragraph [0032].
With respect to dependent claim 7, Lee teaches wherein the tool is configured so as to permit through-wiring see paragraph [0003].
With respect to dependent claims 8 and 22, Lee teaches wherein the tool is combinable with other measurement tools comprising one or more of acoustic see paragraph [0003] or ultrasonic tools.
With respect to dependent claims 9 – 10 and 23 – 24, since Lee discloses measuring thickness in paragraph [004], Lee teaches wherein the tool is used to determine an inner diameter of a tubing or casing and the limitation of “wherein the tool is used to determine an outer diameter of a tubing or casing” would be obvious to be calculated.
With respect to dependent claims 11 and 25, the tool of Lee should be lowered as measuring (scanning along the well-bore), and therefore, the limitation” .
Claims 12 – 14 and 26 – 28  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, and further in view of WO 2010/002458 A1 (cited in the IDS, hereunder Hertzog).
The teaching of Lee has been discussed above.
With respect to dependent claims 12 and 26, Lee is silent with wherein the tool is used to determine the position, distribution and area of perforations, within casings surrounding a cased wellbore.
In paragraph [0004] Hertzog teaches a perforated pipe. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Lee so as to have the limitation of “wherein the tool is used to determine the position, distribution and area of perforations, within casings surrounding a cased wellbore” in order to inspect desired perforations by a well-logging tool. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to dependent claims 13 – 14 and 27 – 28, Hertzog teaches wherein the tool is used to determine the position and integrity of sand-screens, within casings surrounding a cased wellbore and wherein the tool is used to determine the position and integrity of
gravel-packs, within casings surrounding a cased wellbore.
Claims 15 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, and further in view of Marya et al. (US 2008/0141826 A1, hereunder Marya)
The teaching Lee has been discussed above.
With respect to dependent claims 15 and 27, Lee is silent with  wherein the tool is used to determine the position and integrity of side-pocket mandrels, within casings surrounding a cased wellbore.
	In paragraph [0093] Marya teaches  side-pocket mandrel. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Lee in order to determine desired object with properties. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
Allowable Subject Matter
Claim 16 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to dependent claims 16 and 30, the prior art of record fails to teach or reasonably suggest:
wherein machine learning is employed to automatically reformat or re-tesselate the resulting images as a function of depth and varying logging speeds or logging steps.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KIHO KIM
Primary Examiner
Art Unit 2884




6/12/2021